TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 16, 2014



                                     NO. 03-14-00207-CV


                           Centex Freight Lines, L.L.C., Appellant

                                                  v.

                                  Prudence Adams, Appellee




         APPEAL FROM 98TH DISTRICT COURT OF TRAVIS COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
  DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the orders signed by the district court on May 12, 2011 and March 27,

2014. Centex Freight Lines, L.L.C. has filed a motion to dismiss the appeal, and having

considered the motion, the Court agrees that the motion should be granted. Therefore, the Court

grants the motion and dismisses the appeal. The appellant shall pay all costs relating to this

appeal, both in this Court and the court below.